Hr. Justice O’Connor specially concurring: In People ex rel. Bain v. Feinberg, 266 Ill. App. 306, we held that where one is found guilty of a direct contempt of court, criminal in nature, committed in the presence of the court, a bill of exceptions (now a report of the proceedings of the trial) had no proper place in the record and that the sufficiency of the commitment must be determined from the order or judgment alone. In People v. LaScola, 282 Ill. App. 328, in which the charge was that LaScola was guilty of a direct contempt of court, criminal in its nature, we held that it was improper to hear extrinsic evidence to substantiate the charge. But I am unable to distinguish the case at bar from In re Estate of Kelly, 285 Ill. App. 143, affirmed 365 Ill. 174, and therefore concur in the affirmance of the judgment.